Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 08/15/2022: 
Claims 1-5 and 9-16 are pending in the current application. Claims 3-5, 11-12 and 15-16 remain withdrawn without traverse. 
Applicant’s arguments with respect to the rejection(s) of claim 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.
The non-final rejection  of 04/15/2022 has been withdrawn. 
Claim Interpretation
Amended claim 1 recites “the protection circuit module includes an accommodating protection circuit module” and “the accommodating protection circuit module is provided as a flexible board to surround a periphery of the battery cell” and “the accommodating protection circuit module is provided as a flexible board to surround a periphery of the battery cell”.  Using the broadest reasonable interpretation, a protection circuit module is interpreted as any module that can hold or protect circuitry, or a battery which connects to a circuit. The term “circuit module” does not require the component to be a circuit board, just as a protecting fuel cell module would only require a module that protects a fuel cell. In light of the “flexible board”, the instant disclosure recites a “flexible printed circuit board”, which carries a significantly different definition. A flexible board could be any material that is flexible with integrity whereas a flexible printed circuit board has requires printed circuitry of a flexible board. For the purpose of compact prosecution examiner will interpret “flexible board” and a “flexible printed circuit board”. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 9-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2014/0272506) in view of Honglong (TW 200536168) and Baek (US 2015/0155545)
Regarding claim 1, Kwon teaches a cable-type battery comprising (P22-24): a cable-type battery cell 110 including an internal electrode including at least one internal electrode layer 113 having an internal electrode active material 112 formed on a surface of an internal current collector 111 extending in a longitudinal direction to have a cross section of a preset shape, a separation layer 114 formed to surround the at least one internal electrode layer 113 , and an external electrode including an external electrode layer 117 formed to surround the separation layer 114 and having an external electrode active material 115 formed on a surface of an external current collector 116, where the inner and outer electrode form the positive and negative electrode (P44-49; Fig. 2). 
Kwon teaches one end of the battery is connected to the inner electrode and forms a positive electrode via a first terminal, while the other end of the battery is connected to the outer electrode and forms a negative electrode via a second terminal (P52). Wires are respectively connected to the internal electrode and the external electrode are formed at one end or are respectively formed at opposing ends of the cable-type battery, where the collectors are of a wound wire-type and the wire extends from end to connect to terminals (P43.47-52.76-77; Fig. 9). 
Kwon is silent in teaching a protection circuit module electrically connected to the battery cell to protect the battery cell, the protection circuit module including an accommodating circuit module, wherein the accommodating protection circuit module is provided as a flexible board to surround a periphery of the battery cell to accommodate the battery cell. 
However, Honglong in a similar field of endeavor related to batteries with circuit boards or loads that supply power/charge (P2-4) teaches using an accommodating protection circuit module provided as a flexible printed circuit board (FPCB) to surround a periphery of a battery cell in place of a printed circuit to reduce the space and volume of a device with lower production cost (P11-15; Fig. 2). The FPCB is flexed to surround the periphery of the battery according to size and shape of the battery. Circuit components are mounted to the accommodating protection circuit module, or FPCB (P11; Fig. 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the circuit module, or accommodating protection circuit module of Honglong with a FPCB that surrounds the periphery of the battery of Kwon to reduce the space, volume and production cost of a device while allowing control. 
Modified Kwon in view of Honglong would therefore have the wires, which are formed extending from either end of the cable-type battery, have the wires formed at one end or opposing ends of the protection circuit module in order to form terminals for a device connection.  The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Modified Kwon in view of Honglong teaches the circuit components mounted to the accommodating protection circuit module, but is silent in teaching the circuit component can be mounted between the accommodating protection circuit module and the battery cell; however, Baek, in a similar field of endeavor related to batteries with protection circuit modules, teaches having a protection circuit module with an accommodating protection circuit module as a FPCB surrounding a battery. 
Baek teaches mounting circuit components inside of an accommodating protection circuit module, coupled to the battery (P54-61; Fig. 5-8) mounted between a protection circuit module and the battery cell, to prevent external impairment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the circuit components mounted to an inside of the accommodating protection circuit module of modified Kwon, between the accommodating protection circuit module and the battery cell to prevent external impairment, as taught by Baek. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C). Furthermore, The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 
 Regarding claim 2, modified Kwon teaches the battery cell is formed to be flexible (P58). 
Regarding claim 9, modified Kwon teaches a battery pack, or battery module comprising a cable-type battery according to claim 1 (P20).
Regarding claim 10, modified Kwon teaches a device comprising a cable-type battery according to claim 1 (P17). 
Regarding claim 13, modified Kwon in view of Honglong teaches the flexible board is a flexible printed circuit board (FPCB) (P5. 11. 14).
Regarding claim 14, modified Kwon in view of Honglong teaches the ends of the flexible board are coupled together (P65-69; Fig. 6.-7. 13-14). 
Modified Kwon in view of Honglong is silent in teaching the flexible board is in a round shape to surround the periphery of the battery cell; however, Honglong teaches the flexible printed circuit board is flexed to cover the battery according to the size and shape of the battery to reduce volume and occupied space while remaining flexible (P11. 14). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the FPCB in a round shape to surround the periphery of the battery cell of Kwon to minimize size, as taught by Honglong, to reduce volume and occupied space.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the flexible board of modified Kwon in view of Honglong have the ends connected together because Kwon teaches a circuit board with the ends connected and one of ordinary skill in the art could apply this same configuration using the flexible board of modified Kwon in view of Honglong, as it yield a predictable outcome a skilled artisan would have expected to achieve of providing power or charge. One of ordinary skill in the art would have been capable of applying the known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kwon et al. (US 2012/0107658) teaches a cable-type battery wherein wires connected to internal and external electrodes are formed at either end (Fig. 3).
Bae Song (US 2009/0186268) teaches mounting circuit components internally between a protection circuit and cell to avoid contact resistance when external resistance is applied. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729